                      Case 18-10307-MAM   Doc 226    Filed 01/07/19    Page 1 of 22




         ORDERED in the Southern District of Florida on January 7, 2019.




                                                       Mindy A. Mora, Judge
                                                       United States Bankruptcy Court
_____________________________________________________________________________




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

         In re:                                     Case No.: 18-10307-BKC-MAM

         ERIK MARTINEZ,                             Chapter 7

                  Debtor.
                                              /

                  ORDER SUSTAINING TRUSTEE’S OBJECTION TO CLAIMED
                         HOMESTEAD EXEMPTION [ECF NO. 117]

                  THIS MATTER came before the court upon Trustee’s Objection to Claimed

        Homestead Exemption (ECF No. 117) (the “Objection”) and the memorandum of law

        (ECF No. 143) (the “Memorandum”) in support thereof filed by the chapter 7 trustee

        (“Trustee”). On September 5, 2018, the court conducted an evidentiary hearing (the

        “Evidentiary Hearing”) on the Objection and took the matter under advisement. The
           Case 18-10307-MAM        Doc 226    Filed 01/07/19   Page 2 of 22



primary issue in dispute is whether the above-captioned debtor (“Debtor”) should

receive the benefit of the homestead exemption provided by Article X, § 4(a)(1) of the

Florida Constitution (as made applicable in this bankruptcy case by 11 U.S.C.

§ 522(b) and Florida Statutes §§ 222.01 and 222.02), despite having rented the

subject property to a tenant for approximately two-and-a-half years prior to the

petition date in this bankruptcy case.

                             PROCEDURAL HISTORY

      Prepetition, Debtor owned a single-family residential property located at 1111

SW 18th Street, Boca Raton, Florida (the “Property”). See ECF Nos. 31 and 35. Debtor

filed for chapter 7 relief on January 9, 2018 (the “Petition Date”) but failed to timely

file his schedules and statements of financial affairs. In response, Trustee filed a

motion to compel Debtor to file all required documents and sought to prevent

automatic dismissal of the case. See ECF No. 11 (the “Motion to Avoid Dismissal”).

The court granted the Motion to Avoid Dismissal, and also granted Trustee’s request

to compel Debtor to file schedules of assets and liabilities and a statement of financial

affairs, as well as to appear at a § 341 meeting of creditors. See ECF No. 27.

      On February 21, 2018, Debtor finally filed his initial Schedules of Assets and

Liabilities and Statement of Financial Affairs (ECF No. 31), and later amended his

initial filing on March 1, 2018 (ECF No. 35) (collectively, the “Schedules and

Statements”).

      Consistent with his prior uncooperative stance regarding disclosure, Debtor’s


                                           2
             Case 18-10307-MAM            Doc 226      Filed 01/07/19     Page 3 of 22



Schedules and Statements provided incomplete and often contradictory information.

In Schedule A/B, Part 1, Debtor listed the Property which is a single-family home,

and valued the Property at $550,000. In Schedule C, Debtor claimed $480,000 of the

value of the Property as exempt under Fla. Const. Article X, §4(a)(1) and Fla. Stat.

Ann. §§ 222.01 and 222.02. In Schedule D, Debtor listed Caliber Home Loans

(“Caliber”) as a secured creditor holding an undisputed lien against the Property in

the amount of $606,814.25. In his Statement of Intention, however, Debtor failed to

list any secured creditor or mortgage debt, and thereby failed to confirm to the court,

Trustee, and creditors of his intention as of the Petition Date. 1

       Debtor also checked “no” to the questions contained in Schedule A/B at Item

No. 30 ( “Other amounts someone owes you”), Item No.33 (“Claims against third

parties, whether or not you have filed a lawsuit or made a demand for payment”),

Item No. 34 (“Other contingent and unliquidated claims of every nature, including

counterclaims of the debtor and rights to set off claims”), Item No. 35 (“Any financial

assets you did not already list”), and Item No. 53 (“Do you have other property of any

kind you did not already list?”). None of these responses adequately addresses the

situation leading to the Evidentiary Hearing, i.e. Debtor’s long-term lease of the

Property to an unrelated tenant in exchange for a substantial cash payment.


1 The Statement of Intention did not clarify whether Debtor intended to redeem the Property, enter
into a reaffirmation agreement, or surrender the Property to Caliber. Instead, the Statement of
Intention only addressed disclosure as to the Overlook Point Lease (defined infra). Because Debtor’s
equity interest in the Property was (according to his own disclosures) less than the amount of the
existing loan, parties in interest required clarification as to whether the Debtor intended to retain or
to surrender the Property.

                                                   3
              Case 18-10307-MAM         Doc 226     Filed 01/07/19     Page 4 of 22



       In Schedule G, Debtor listed one residential lease with Overlook Point for

property located at 4611 N. Federal Highway, Deerfield Beach, Florida 33441 (the

“Overlook Point Lease”). Debtor failed to disclose any other executory contract or

unexpired lease on Schedule G, including any unexpired lease of the Property. In both

his initial Schedule I (ECF No. 31) and his amended Schedule I (ECF No. 157,

stricken at ECF No. 175), Debtor stated that he receives no income from rental

property. Moreover, Debtor indicated that he has no income at all to report. Again,

Debtor’s disclosure was both misleading and inaccurate. 2

       In his initial Schedule J (ECF No. 31), Debtor listed monthly rental or home

ownership expenses of $1,700, which Debtor testified at a Rule 2004 examination is

the rental amount he remits to Overlook Point. See ECF No. 194 at 107. Debtor also

indicated in Schedule J that he does not pay any real estate tax debt or home

maintenance, repair, and upkeep expenses, nor does he remit any monthly mortgage

payments. 3

       Question 2 of Debtor’s Statement of Financial Affairs required Debtor to

provide prior addresses for the three years preceding the Petition Date. He provided

the following addresses and occupancy dates:



2 This disclosure conflicts with Debtor’s testimony at the Evidentiary Hearing regarding receipt of
rental income and, when accepted as true, undermined Debtor’s bid to convert the Bankruptcy Case
to a case under chapter 13.

3This disclosure conflicts with Debtor’s testimony at the Evidentiary Hearing that he performs (and
pays for) routine maintenance at the Property. See Transcript at 189:10-190: 15.


                                                4
             Case 18-10307-MAM           Doc 226      Filed 01/07/19     Page 5 of 22



       5840 46th Manor, Pompano Beach, Fl 33076 from December 2016 – June 2017

       2160 SE 4th Court, Deerfield Beach Fl 33441 from June 2017 – December 2018 4

       550 River Oak Lane, Deerfield Beach, Fl 33441 from January 2016 – December

2016

       1111 SW 18th Street Boca Raton Fl 33486 from 2000 – December 2015.

       Questions 4 and 5 of the Statement of Financial Affairs required Debtor to

disclose any income from operating a business or from other sources within the

current year or the two calendar years preceding the Petition Date. In his responses,

Debtor represented that he had no such income. 5

       Question 23 of the Statement of Financial Affairs required Debtor to answer

the question: “Do you hold or control any property that someone else owns? Include

any property you borrowed from, are storing for, or hold in trust for someone.”

Debtor checked the box to indicate his answer was “No”.

       After Debtor failed to appear at a properly-noticed Rule 2004 examination (the

“2004 Examination”), upon further motion of Trustee, the court granted Trustee’s

request to compel Debtor to appear at a rescheduled 2004 Examination and provide

further documentation regarding various disputed assets. See ECF Nos. 47, 70, 72,

and 74. Nonetheless, in a pattern that has repeated itself throughout this bankruptcy


4The date of December 2018 appears to have been a typographical error given that the Petition Date
occurred in January 2018 and the Schedules and Statement of Financial Affairs were filed in February
2018.

5This disclosure is inconsistent with the Debtor’s testimony at the Evidentiary Hearing and is refuted
by record evidence. See, e.g., Trustee’s Exhibit 6.

                                                  5
           Case 18-10307-MAM       Doc 226     Filed 01/07/19   Page 6 of 22



case (the “Bankruptcy Case”), Debtor ignored the court’s order by failing to timely

cooperate with Trustee’s request to provide documentation and by failing to appear

at the scheduled 2004 Examination. These failures resulted in Trustee filing a motion

to compel Debtor to appear at the 2004 Examination and for sanctions against Debtor,

which the court granted. See ECF Nos. 77 and 111.

      Approximately one month later, Debtor, who had by then retained new

counsel, filed a motion to dismiss the Bankruptcy Case or, in the alternative, to

convert the Bankruptcy Case to a case under chapter 13 of the Bankruptcy Code. See

ECF No. 104 (the “Motion to Convert”). Debtor ultimately appeared for a rescheduled

2004 Examination on June 22, 2018. On July 20, 2018, the court denied the Motion

to Convert based upon findings that (i) Debtor’s schedules and Statements reflected

that he earned no income, and (ii) Debtor had failed to demonstrate good faith or, in

the alternative, an absence of bad faith sufficient to justify conversion to chapter 13.

The court held that Debtor was therefore ineligible to convert his chapter 7

Bankruptcy Case to a case under chapter 13. Debtor had also requested dismissal of

the Bankruptcy Case, which the court denied due to the existence of numerous

creditor claims that were filed in the Bankruptcy Case, as well as significant chapter

7 administrative claims which arose in large part from Debtor’s failure to timely

fulfill his obligations as a debtor under the Bankruptcy Code. See ECF No. 166.

      Based upon Debtor’s continued recalcitrance in producing all requested

documents, Trustee later filed a second motion to compel (ECF No. 172) (the “Second


                                           6
            Case 18-10307-MAM     Doc 226     Filed 01/07/19   Page 7 of 22



Motion to Compel”) on August 3, 2018. The parties resolved the Second Motion to

Compel by agreed order (ECF No. 187), and all parties attended the Evidentiary

Hearing on Trustee’s Objection on September 5, 2018.

      At the Evidentiary Hearing, both parties presented extensive arguments and

evidence on the issue of Debtor’s alleged entitlement to a homestead exemption in the

Property. The court took the matter under advisement and, in the interim, requested

proposed findings of fact and conclusions of law from counsel. Having reviewed the

complete record, including all briefing by both parties and all pertinent factual

evidence, the court issues this Order sustaining the Objection.

                                 BACKGROUND

      The facts of this case test the limits of homestead protection, and neatly

straddle the line between homestead status and abandonment. Effective August 1,

2015, Debtor leased the Property for a one-year term to Leila Barros (“Barros”), who

remained the current tenant as of the date of the Evidentiary Hearing (over three

years later). The lease continued on a month-to-month basis after the initial term

ended, pursuant to a month-to-month addendum dated July 26, 2016. See Trustee’s

Exhibit 4, at p. 20.

      On September 17, 2016, Debtor and Barros entered into a purchase and sale

agreement for the Property (the “PSA”), with an anticipated closing date of on or

before October 1, 2017. See Trustee’s Ex. 5. Debtor disclosed in a separate written

agreement with Barros that the Property was the subject of a pending foreclosure


                                          7
           Case 18-10307-MAM      Doc 226    Filed 01/07/19   Page 8 of 22



action brought by Bank of America, and the parties agreed that the closing under the

PSA would occur within 30 days of Barros’ receipt of a closing notice from Debtor

confirming that he could convey marketable title to the Property. Pursuant to the

terms of a separate Security and Occupancy Agreement, Debtor applied the $75,000

lump sum payment received from Barros as the down-payment under the PSA to her

rental obligation in the monthly amount of $3,500, pending closing of the PSA. See

Trustee’s Ex. 6 (Security and Occupancy Agreement, dated September 18, 2016; the

“Agreement”). Barros recorded a mortgage against the Property to provide her with

collateral security for the down-payment she remitted to Debtor. See Trustee’s Ex. 6.

      Based upon these documents, it is clear that Debtor and Barros contemplated

a sale of the Property as early as September 18, 2016. Id. Debtor testified that he

intended to transfer his existing homestead exemption to a new residential property

located at 550 River Oak Lane, Deerfield Beach, Florida (the “River Oak Property”).

See Transcript of Evidentiary Hearing (the “Transcript”), ECF No. 205, at 102:23-24

(“Well, once I purchased a new home, my homestead would go to that new home.”).

However, during the nearly one and one-half year period between the execution of

the Agreement and the Petition Date, it appears that Debtor’s circumstances changed

multiple times.

      Initially, at the time of entry into the Agreement, Debtor testified that he

intended to purchase the River Oak Property with his then-fiancé, Crystal Goodwin,

and had already entered into a contract to do so under which Debtor paid $100,000


                                         8
                Case 18-10307-MAM        Doc 226      Filed 01/07/19      Page 9 of 22



as a down payment to the seller of the River Oak Property. 6 For reasons not relevant

to the court’s present determination, the sales contract on the River Oak Property did

not close. 7 Debtor testified that he nonetheless moved into and resided in the River

Oak Property but, due to the seller’s failure to obtain clear title, he eventually moved

out after approximately one year. In addition (and the record is not completely clear

on this point), it appears that Debtor and Goodwin ultimately decided not to share a

home.

          Over the course of the next approximately twelve to eighteen months, Debtor

testified that he lived in a few different places under short-term leases of

approximately seven months each while waiting for the Property to become available.

His hesitation to issue a notice terminating Barros’ tenancy of the Property was based

largely upon his inability (or unwillingness) to refund the $75,000 previously paid by

Barros as a down payment in connection with her purchase of the Property. In sum,

Debtor testified that it was initially his intention to provide clear title to the Property

to Barros, sell the Property to her, purchase the River Oak Property, and ultimately

designate the River Oak Property his homestead. Having failed to obtain clear title

on the River Oak Property and having failed to obtain clear title to the Property, 8 he

testified that he decided instead to “wait out” the period until Barros’ deposit was


6
    Transcript at 102:25-106:11.

7
    Transcript at 68:2-69:8.

8 Debtor testified that the Property has been (and remains) the subject of a pending foreclosure action
for a number of years.

                                                  9
                 Case 18-10307-MAM           Doc 226      Filed 01/07/19   Page 10 of 22



exhausted in the form of monthly rent.

           Debtor also testified that, during Barros’ tenancy at the Property, he and his

son routinely visited the Property to pick up Debtor’s mail and perform routine

maintenance. Debtor claimed that he maintains certain of his personal property at

the Property, including pictures on the walls, Debtor’s dogs’ dog houses in the yard,

home furnishings, and other personal effects. 9 Both Debtor and Barros acknowledged

that it has been Debtor’s practice throughout Barros’s tenancy to periodically access

the garage to retrieve or store personal items.

           Despite Debtor’s testimony that he always intended to maintain homestead

status at the Property, he nonetheless neglected to ensure that the Property retained

its homestead designation for property tax purposes. Debtor testified that, for the tax

years 2016 and 2017, the lender paid the property taxes on the Property. 10 Debtor

asserted that if he ultimately prevailed in the pending foreclosure action, he would

never need to pay property taxes for those years, as the lender had already paid

them. 11 Property tax records clearly reflect that Debtor did not receive the benefit of

the homestead property tax exemption for tax years 2016 and 2017. 12

           Barros also testified at the Evidentiary Hearing regarding her continued


9
    Transcript p. 111:22-113:2; 193:14-15.
10
     Transcript p. 134:12-135:15.
11
     Id.

12
     See Trustee’s Exhibit 14 (composite exhibit of tax notices).


                                                     10
                Case 18-10307-MAM         Doc 226         Filed 01/07/19   Page 11 of 22



occupancy of the Property pursuant to the lease with Debtor. Barros asserted that

she had no agreement with Debtor to reside in or store any of his personal property

at the Property, and as far as she was aware, neither Debtor nor his son ever resided

at the Property during her tenancy. 13 Even after the Petition Date, Barros continued

to be willing to close on the purchase of the Property. 14 In that respect, Barros and

Debtor agreed that a closing of the sale of the Property could have occurred as late as

June 30, 2018, so long as Debtor could obtain clear title to the Property to convey to

Barros. 15

          Not only was Debtor willing to sell the Property to Barros after the Petition

Date, he also proposed to further extend the lease of the Property beyond June 30,

2018, so long as Barros paid Debtor the sum of $48,000 as an advance payment of

rent. When Barros balked at the large amount demanded by Debtor in January 2018

(shortly after the Petition Date) to extend the lease of the Property, Debtor and

Barros discussed a lower amount of $24,000 to extend the lease beyond June 30,

2018. 16 Ultimately, Barros concluded that the sum was too large, and Debtor’s legal

ability to extend the lease of the Property beyond the Petition Date was too uncertain,




13
     Transcript at 139:23-140:18.

14
     Transcript at 149:1-7.

15
     Transcript at 159:12-160:14.

16
     Transcript at 178:25-179:4 and 181:14-183:19.


                                                     11
               Case 18-10307-MAM      Doc 226      Filed 01/07/19   Page 12 of 22



based upon the advice of her counsel. 17 Debtor admitted that he had made an offer to

Barros to extend her lease beyond June 30, 2018, but claimed that he made the offer

only to be nice to Barros. 18

                                         ANALYSIS

           All these admittedly convoluted facts illustrate the complexity of the court’s

analysis with respect to Debtor’s homestead exemption. Certain aspects of Debtor’s

testimony weigh in favor of a determination that Debtor maintained homestead

status as to the Property but, unfortunately, the court found Debtor’s credibility to be

highly questionable. The court therefore cannot lend full credence to Debtor’s

testimony and must analyze the record in light of existing law with a clear

understanding of precisely which party bears the burden of proof, and why.

          Article 10, Section 4 of the Florida Constitution provides:

                  (a) There shall be exempt from forced sale under process of
                  any court, and no judgment, decree or execution shall be a
                  lien thereon, except for the payment of taxes and
                  assessments thereon, obligations contracted for the
                  purchase, improvement or repair thereof, or obligations
                  contracted for house, field or other labor performed on the
                  realty, the following property owned by a natural person:
                  (1) a homestead, if located outside a municipality, to the
                  extent of one hundred sixty acres of contiguous land and
                  improvements thereon, which shall not be reduced without
                  the owner's consent by reason of subsequent inclusion in a
                  municipality; or if located within a municipality, to the
                  extent of one-half acre of contiguous land, upon which the


17
     Transcript at 181:14-183:9.

18
     Transcript at 191:9.

                                              12
           Case 18-10307-MAM       Doc 226      Filed 01/07/19   Page 13 of 22



             exemption shall be limited to the residence of the owner or
             the owner's family . . . .

      It is well-settled that a court must liberally construe the homestead exemption

in favor of the claimant. Tramel v. Stewart, 697 So.2d 821, 824 (Fla. 1997). The

threshold requirements for a claim of homestead status are twofold: intent to reside

coupled with actual residence. In re Wiley, 570 B.R. 661, 668-69 (Bankr. N.D. Fla.

2016); In re Bennett 395 B.R. 781, 789 (Bankr. M.D. Fla. 2008) (quoting Hillsborough

Inv. Co. v. Wilcox, 152 Fla. 889, 13 So.2d 448, 452 (1943)). In practice, courts typically

view these two requirements as comprising two independent, yet equally important,

tests. Wiley, 570 B.R. at 669.

      The first test is subjective and looks to the perceived intent of the claimant to

reside permanently in the subject property as evidenced through the claimant’s

actions. Id. Because intent is often difficult to prove through testimonial evidence

(and such testimony may be unavoidably self-serving, as Debtor’s was in this

Bankruptcy Case), courts often look to documentary evidence in the form of driver’s

license registration, voting registration, mail delivery, and other similar discrete

indicators of continued intent to reside at the property claimed as homestead. See,

e.g., In re Lloyd, 394 B.R. 605, 610-12 (Bankr. S.D. Fla. 2008). By contrast, the second

test, proof of actual residence, generally follows a more straight-forward analysis.

See, e.g., Lanier v. Lanier, 116 So. 867, 868 (Fla. 1928) (discussing historical status of

subject property as the homestead). Although reference to the same extrinsic markers

may be mandated in a handful of unusual situations, typically proof of actual

                                           13
           Case 18-10307-MAM       Doc 226      Filed 01/07/19   Page 14 of 22



residence can be shown through habitation at the property for a significant period.

See id. C.f. Wiley, 570 B.R. at 668-73 (considering extrinsic indicators of residence

and determining debtors’ use of property was as a secondary, rather than primary,

place of abode).

      Overlaid upon this granular analysis is an overarching public policy that

strongly favors preservation of the family dwelling place. In re Ehnle, 124 B.R. 361,

363 (Bankr. M.D. Fla. 1991). In keeping with the strong preference of providing a

safety net to a debtor’s family unit, the party objecting to the claim of homestead

status has the burden of showing that the claimant is not entitled to it. Id. (“The claim

of exemptions carries initially some presumptive validity and it is clear that the

burden is on the objecting party to establish with [a] preponderance of the evidence

that Debtor in fact is not entitled to the exemptions claimed.”). For this reason, any

analysis of abandonment of a property claimed as homestead must consider “all of

the pertinent facts and circumstances of each individual case.” Marsh v. Hartley, 109

So.2d 34, 38 (Fla. 2d DCA 1959) (internal citations omitted).

      Courts have described abandonment as occurring when the owner leaves the

home with no intention of returning, takes up permanent abode at another place, and

pursues a livelihood in the new area. Bennett, 395 B.R. at 789 (quoting Barlow v.

Barlow, 23 So.2d 723, 724 (Fla. 1945)). Courts have also held that a homeowner can

only “waive” the constitutional homestead exemption through a properly executed

mortgage or through abandonment. Id. at 789 (internal citation omitted); Olesky v.


                                           14
                Case 18-10307-MAM          Doc 226       Filed 01/07/19    Page 15 of 22



Nicholas, 82 So.2d 510, 512 (Fla.1955) (“[W]here a homestead has been acquired it

can be waived only by abandonment or by alienation in the manner provided by

law.”). In the absence of a completed, undisputed transfer of title, the homestead

character of a subject property frequently must be determined through fact-based

analysis. See, e.g., Lloyd, 394 B.R. at 610-12 (evaluating debtor’s claim of homestead

considering rental of property and debtor’s habitation out of state).

          For obvious reasons, a debtor will rarely admit to abandonment. In re Klaiber,

265 B.R. 290, 292-93 (Bankr. M.D. Fla. 2001). As a result, courts are often left to

divine intent from whatever information has been presented by the claimant and the

objecting party.

          Debtor’s unwavering testimony (although not wholly credible) is that he never

intended to abandon his homestead. Trustee has not disputed that Debtor occupied

the Property for a substantial period prior to the lease with Barros, thereby satisfying

the actual residence prong. The only question open for the court’s consideration is

whether Debtor’s actions in leasing the Property to Barros for almost three years,

executing a purchase and sale agreement for the Property with Barros, establishing

a residence in other locations (including the River Oak Property), failing to maintain

the Property’s homestead property tax designation, abdicating the responsibilities of

a homeowner by failing to pay insurance and taxes, and failing to provide complete

and candid disclosure in the Schedules and Statements 19 collectively support a


19
     The Debtor’s disclosure, where provided, was often inconsistent with and frequently contradicted his

                                                    15
           Case 18-10307-MAM         Doc 226      Filed 01/07/19   Page 16 of 22



finding that Debtor abandoned the Property. This analysis requires consideration of

all aspects of the Property’s purported homestead status as of the Petition Date. In

re Bratty, 202 B.R. 1008, 1010 (Bankr. S.D. Fla. 1996) (“Debtor's expression of his

intention is probative, but if an owner acts inconsistently with a self-professed

intention to establish homestead, a claim for exemption may fail.”) (internal citation

omitted); Lloyd, 394 B.R. at 610-12 (quoting same); In re Mohammed, 376 B.R. 38,

41-42 (Bankr. S.D. Fla. 2007) (“The petition date is the only relevant time period for

determining Debtors’ entitlement to [the] homestead exemption.”).

       It is well established under Florida law that a property with homestead status

does not lose its constitutional protection merely because the homeowner enters into

contract to sell the property. In re Vick, Case No. 07-10844-BKC-AJC, 2008 WL

2444526, at *2 (Bankr. S.D. Fla. June 16, 2008) (citations omitted). Courts have held

that the protection continues until at least the time of closing and, if the homeowner

can demonstrate intent to acquire a new residence within the state, for an extended

period beyond the closing date to allow for the transfer of homestead status. Id. at *3

(holding that debtor was not required to reinvest proceeds within a fixed period).

Similarly, courts have found leasing a residence not to constitute abandonment in a

wide variety of circumstances, so long as the debtor retained an intention to return

to the residence as the debtor’s permanent abode. See, e.g., Lloyd, 394 B.R. at 610-13;




later testimony at the Evidentiary Hearing regarding the purported homestead character of the
Property.

                                             16
           Case 18-10307-MAM      Doc 226      Filed 01/07/19   Page 17 of 22



In re Imprasert, 86 B.R. 721, 723 (Bankr. M.D. Fla. 1988).

      Courts in this state have also found, however, that under certain

circumstances, leasing homestead property in whole or in part has resulted in the

abandonment of homestead status as to the portion of the property subject to the

rental. In re Nofsinger, 221 B.R. 1018, 1021 (Bankr. S.D. Fla. 1998) (debtor not

entitled to exempt portion of property used for rental purposes); In re Shillinglaw, 81

B.R. 138, 140 (Bankr. S.D. Fla. 1987) (Florida constitutional homestead provision

inapplicable to portion of property leased to third persons for business use); In re

Frederick, 183 B.R. 968, 971 (Bankr. M.D. Fla. 1995) (debtor not entitled to

homestead exemption when he abandoned property by leasing it for six years, treated

it as rental property for tax purposes, and failed to claim Florida homestead

exemption); In re Goode, 146 B.R. 860, 862 (Bankr. M.D. Fla. 1992) (debtors

abandoned homestead by entering into lease, attempting sale to lessee, and failing to

reside in premises for over two years, even though debtors’ furniture and personal

property remained in residence). In each instance, the applicable court reviewed the

standard defined above – actual residence plus continuous intent to reside – and

found that, under the facts presented, the scale tipped in favor of abandonment. Id.

      In this case, Debtor’s testimony regarding his continued intent to reside within

the state of Florida was clear and consistent. That being said, the court generally

found Debtor to be an unreliable, evasive, and argumentative witness. By contrast,

Barros’ testimony was direct and credible, to the extent of her limited knowledge of


                                          17
           Case 18-10307-MAM      Doc 226      Filed 01/07/19   Page 18 of 22



the issues relevant to the court’s homestead analysis.

      For these reasons, the court finds it necessary to weigh all facts in light of the

well-accepted premise that the homestead exemption must be liberally construed in

favor of the claimant, which includes placing the burden upon the objecting party to

make a strong showing that the claimant is not entitled to the claimed exemption. In

re Harrison, 236 B.R. 784, 786 (Bankr. M.D. Fla. 1999); Klaiber, 265 B.R. at 293.

Balanced against this liberal construction, however, is the often-repeated caution

that the homestead exemption is not intended to permit a debtor to perpetuate a

fraud upon creditors. Brown v. Lewis, 520 F.Supp. 1114, 1116 (M.D. Fla. 1981) (“[T]he

homestead exemption cannot be applied when it would operate as a fraud upon

creditors.”). With those conflicting parameters in mind, the court finds and holds that

Trustee has met the substantial burden of proof that must be overcome to

demonstrate abandonment and thereby divest the Property of any prior homestead

status.

      Debtor’s decision to lease the Property while attempting to purchase a new

home nearby did not, by itself, provide a basis for abandonment. Lloyd, 394 B.R. at

610-14; Imprasert, 86 B.R. at 723. Moreover, Debtor’s actions in pursuing the

purchase of another property within the same county reflects an intent to remain

within the State. C.f. Harrison, 236 B.R. at 787. Existing case law has unquestionably

provided ample precedent for a homeowner to sell homestead property, maintain

homestead protection as to the proceeds of the sale, and subsequently purchase a new


                                          18
           Case 18-10307-MAM         Doc 226      Filed 01/07/19   Page 19 of 22



home using those funds that will then be imbued with homestead status. Bennett,

395 B.R. at 789 (citing Orange Brevard Plumbing & Heating Co. v. La Croix, 137

So.2d 201, 206 (Fla. 1962)). Case law indicates, however, that a claimant must be able

to provide the court with competent evidence of the claimant’s continuous intent to

maintain homestead status. Harrison, 236 B.R. at 788-88 (denying summary

judgment to allow for evidentiary hearing as to whether debtor intended to re-use

funds to purchase another homestead within the state of Florida).

       The court is by no means convinced that Debtor was completely candid in every

aspect of his testimony. For this reason, the court finds it necessary to evaluate the

factual evidence in exacting detail to discern whether Debtor’s actions at any point

indicated that he abandoned his intent to permanently reside at the Property.

Unfortunately, the parties did not provide the court with many of the typical

indicators of intent, i.e. a copy of Debtor’s driver’s license, voting registration, title to

any of Debtor’s vehicles or vessels, or other similar well-accepted indicators of

residence. Lloyd, 394 B.R. at 612. Trustee did, however, introduce Debtor’s property

tax records into evidence, and it is this documentary evidence, when combined with

Debtor’s prolonged lease of the Property, Debtor’s willingness to continue the lease of

the Property even after the Petition Date, and Debtor’s relocation to the River Oak

Property, that the court finds most probative of Debtor’s intent to abandon the

Property as his homestead.

       It is undisputed that Debtor let the property tax homestead exemption lapse


                                             19
           Case 18-10307-MAM       Doc 226     Filed 01/07/19   Page 20 of 22



for the 2016 and 2017 tax years. Regardless of the underlying basis for the omission,

the court finds that Debtor’s laissez-faire attitude with respect to the tax burdens

associated with ownership of the Property speaks volumes. Debtor’s failure to insure

the Property or to pay real property taxes accrued on the Property, Debtor’s extended

lease to Barros, and Debtor’s lack of complete and candid disclosure on the Schedules

and Statements are all indicative of Debtor’s true intent with respect to the Property.

      Although Debtor testified that he sought to minimize his finances by allowing

Barros to remain in the Property (thereby avoiding the necessity of refunding the

substantial amount of funds she advanced), he offered no cogent explanation for his

willingness to let an important tax benefit lapse other than his apparent desire to let

the bank front the entire property tax burden of ownership until the conclusion of the

pending foreclosure action. See Transcript 134:4-135:15. In addition, Debtor not only

allowed Barros to reside in the Property for at least two-and-a-half years prior to the

Petition Date, but also offered her an extension to the (already quite lengthy) lease of

the Property. See Trustee’s Exhibit 5 (“As Is” Residential Contract for Sale and

Purchase, dated September 17, 2016), at §20. In addition, Barros’ testimony that,

shortly after the Petition Date in January 2018, Debtor offered to further extend her

lease if she was willing to pay him either $48,000 or at least $24,000 is indicative of

Debtor’s view of the Property as merely an income-producing property. Debtor’s

relocation to the River Oak Property, his willingness to reside away from the Property

well beyond the original lease term, his failure to maintain the homestead property


                                          20
           Case 18-10307-MAM      Doc 226      Filed 01/07/19   Page 21 of 22



tax exemption or to pay insurance and taxes for the Property, and lack of complete

disclosure on the Schedules and Statements simply do not support his testimony that

his intent to return to the Property remained continuous throughout his many

residential transitions.

      Based on the record evidence submitted, the court therefore finds and holds

that the facts and circumstances presented do not collectively indicate that Debtor

maintained a continuous intent to reside at the Property. Accordingly, the court

determines that Trustee has met the required burden of proof to demonstrate

Debtor’s abandonment of the Property, and the court will sustain Trustee’s Objection.

                                   CONCLUSION

      Accordingly, the court, having considered the Objection and the Memorandum,

having considered the arguments of counsel at the Evidentiary Hearing, having

reviewed the record and all exhibits submitted by counsel, and being otherwise fully

advised in the premises, hereby ORDERS AND ADJUDGES that:

      1. The Objection is SUSTAINED.

      2. The Property located at 1111 SW 18th Street, Boca Raton, FL 33486 was not

          the homestead of Debtor on the Petition Date, and Debtor is not entitled to

          any claimed exemption of the Property as homestead.

      3. The Property is a non-exempt asset of Debtor’s estate, which Trustee may

          administer for the benefit of Debtor’s estate.

      4. The court reserves jurisdiction to determine all matters arising from or


                                          21
           Case 18-10307-MAM      Doc 226      Filed 01/07/19   Page 22 of 22



          relating to the implementation of this Order.

                                         ###


Copy furnished to:

Michael Bakst, Esq.
Counsel to Trustee

Attorney Bakst is directed to immediately serve a copy of this order upon all parties
and file a certificate of service.




                                          22
